Citation Nr: 1207333	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-33 120	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio




THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service-connected depressive reaction.




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel






INTRODUCTION

The Veteran served on active duty from March 7, 1972, to July 21, 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

Entitlement to a higher rating could not be established without examination; the Veteran was scheduled for VA examination, but failed to report without good cause.  


CONCLUSION OF LAW

Entitlement to a disability rating in excess of 30 percent for service-connected depressive reaction is denied.  38 C.F.R. § 3.655 (2011); Kyhn v. Shinseki, 24 Vet. App. 228 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Veteran was granted service connection for schizophrenia, latent type, in September 1972.  He was given a 50 percent disability rating at that time.  (The rating was a prestabilization rating.)  

The Veteran's disability rating was reduced to 30 percent by way of a rating decision dated in July 1973.  The disability was re-characterized as chronic depressive reaction in an emotionally immature individual.  The 30 percent disability rating has remained in effect to the present time.

The Veteran submitted his current claim for an increased rating in May 2006.  He noted he was employed as a letter carrier with the United States Postal Service.  He felt that his job placed great stress on him and that his disability had caused problems in his personal life over the years.  He said he took anti-depressant medication to help with his symptoms.

The Veteran submitted statements from himself, his spouse and daughter that were received in August 2006.  The Veteran reported he had been in and out of outpatient treatment and marriage counseling over the years and that his wife and daughter had been as well.  He said he had seen the Employee Assistance Program (EAP) counselor at his employer.

The Veteran's spouse said they had been married over 30 years.  She also said there had been good years and then many years of emotional trauma.  They had separated on two occasions in the past and had received counseling several times.  She said the Veteran's medication had been helpful over the last several years but there were still times when he had anger outbursts.  The Veteran's daughter said she noted the Veteran as having anger issues when she was growing up.  She witnessed arguments between her parents and she had her own arguments with her father.  She said that she and her mother had moved out on two occasions.  She said the past few years had been better, but there were still times the Veteran would have what she described as anger fits.  

The Veteran provided release forms for several sources of records.  The treatment listed was for the 1980-90's for one provider, 2002 for another, 2003 for a third, and 2000-2003 for final provider.  He did not list any treatment within one year of his current claim or report that he was receiving current psychiatric care.  

The Veteran was afforded a VA examination in July 2006.  The examiner noted that he had reviewed the claims folder as part of the examination.  The Veteran reported that he was taking Paroxetine (Paxil) that was prescribed by his primary care practioner (PCP).  The Veteran said that he had taken prescription medication for his disability for approximately 15 of the 30-plus years since he was in service.  He said his medication kept him from being argumentative and temperamental with his family and that his mood was on more of an even keel.  The examiner noted that the Veteran reported no loss of work associated with his disability for the past 30 years.  

The Veteran said his mood had been pretty good over the previous year.  He said he was getting along better with his daughter.  One issue was that she had a new boyfriend that the Veteran felt was more reliable and stable.  He also said he was getting along with his wife much better.  He denied serious depressive symptoms over the past year.  He said that he ate and slept normally.  The Veteran reported that he liked to read, bike, fish, travel and socialize with friends.  The Veteran said that he worked 6 days a week and that his job was chronically stressful.  The family was last in counseling more than 2 years ago, and it was noted that they had been in counseling, on and off, over the past 20 years.  

On mental status examination the Veteran was reported as dressed in his work uniform.  He was said to be rather upbeat and somewhat jovial.  He was said to be easy to talk to, and he laughed and joked on occasion and was, in general, rather pleasant.  There was no psychomotor agitation or retardation.   His attention span was grossly normal.  There was no formal disorder of thought, and mood and affect were essentially normal.  The examiner said that the Veteran's perception was clear and his thought content was remarkable for the absence of any suicidal or homicidal ideation or delusions.  The examiner provided an Axis I diagnosis of dysthymic disorder, largely in remission.  He also assigned a Global Assessment of Functioning (GAF) Score of 77.

The examiner also provided what he described as an integrated summary and conclusion.  It is quoted as written:

It is clear that the [Veteran] has suffered intermittent depressive and anxiety symptoms over the past 30 years, although, lately since he has been taking the [P]aroxetine, over the past year, he has done rather well and if anything, his life is better now that it has been in some years by his own admission.  When asked why than [sic] now it is that he is applying for an increase in his service[-]connected rating, he seemed to indicate that he felt the cumulative effect of all the struggles that he has had since his last rating exam in 1972 should entitle him to an increase in his service[-]connected rating.  More to the point, is that he has been talking with another veteran fellow who has encouraged him to apply for an increase in his service-connected rating.  Finally, he is probably within 2 years of retiring from the post office and he has stated that he has developed a rather syndical [sic] attitude towards the government and he feels that why should he not simply try to get his due in the form of an increase in his service[-]connected rating at this time.  However, as noted in the body of this report, his function appears to be pretty good over this past year and better than it has been in a long time.

VA mental disorders report of July 2006.

The Board notes that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 71-80 is defined as "If symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g. difficulty concentrating after family argument); no more than slight impairment in social, occupational, or social functioning (e.g. temporarily falling behind in schoolwork)."  Id.  

The RO wrote to the Veteran in February 2007 and informed him that requests were made for the records from the four private sources he had identified.  He was reminded that, as the records were from private sources, it was his ultimate responsibility to submit them if the sources did not respond to the VA request.

A response from counselor, J. Burch, M.S., LSW, was received in February 2007.  (Ms. Burch had been listed by the Veteran as providing treatment for depression in the 1980's and 1990's.)  The response indicated that there were no records available and Ms. Burch had no recollection of treatment provided to the Veteran.

A response from H. Skogstrom (formerly Frank) was also received in February 2007.  Ms. Skogstrom provided a cover letter that indicated the Veteran was last seen in 1997.  She said his diagnosis at that time was 300.02 under the DSM.   The 300.02 designation pertains to generalized anxiety disorder.  Ms. Skogstrom said the Veteran was seen in individual, marriage and family psychotherapy session on 7 occasions from December 1996 to December 1997.  She included a report from December 1997 that specified the Veteran's Axis IV factors as family problems and job stress.  The Veteran was given a GAF score of 65.

Records from Englewood Family Practice were received in March 2007.  The records covered a period from August 1998 to October 2004.  The records reflect treatment provided for a range of complaints.  The Veteran was seen on several occasions for depression during the 6-year period.  The records reflect that he was prescribed Paxil for his symptoms.  

The fourth source, Dr. M. Mahsasan, did not have any records of the Veteran's treatment, identified by him as occurring in 2004.  The Veteran reported he had attempted to obtain the records but the doctor had set up practice in another location.

The Veteran's claim was denied in May 2007.  He submitted his notice of disagreement (NOD) that same month and perfected his appeal in September 2007.  In his appeal, the Veteran said he had contacted his past caregivers to see if they could provide further insight to his present condition.  There was no additional information from the respective caregivers.  However, the Veteran submitted information he had obtained from the internet, to include VA criteria for rating mental disorders found at 38 C.F.R. § 4.130, information about dysthymic disorder and his conclusion that he has the symptoms, as well as information from an internet site page identified as "Diagnose Yourself" that provided generalized information on mental illness with gaps for the reader to fill in with their own symptomatology.  

The Board remanded the case in December 2010.  A primary reason for the remand was to afford the Veteran an opportunity for an updated examination in light of his statements that he believed his disability was more severe than indicated by the previous VA examination of July 2006.

The Appeals Management Center (AMC) wrote to the Veteran and asked that he identify any additional source of medical evidence supportive of his claim in December 2010.  He was also informed that he would be scheduled for a VA examination at the nearest VA medical facility and that the facility would contact him with the information regarding his appointment.  Finally, the letter informed the Veteran that, if he failed to report for his examination without good cause, his claim shall be rated based on the evidence of record or even denied.  He was given examples of what would constitute good cause.

The Veteran submitted a statement to the AMC that was dated January 3, 2011.  The envelope is postmarked with that date as well.  Unfortunately, the date of receipt was not indicated on the statement; however, the Veteran appears to have submitted an additional release for medical records that was date stamped as received on January 11, 2011.  In his statement the Veteran said he had had depression and anger issues since service.  He said it had caused great strain on his marriage and family and relationships at work.  He said his medication did not seem to keep the symptoms under control.  

The Veteran was scheduled for his VA examination to take place at the VA medical center (VAMC) in Dayton, Ohio, on January 20, 2011.  The Veteran did not report for the examination.  Associated with the claims folder is a copy of a letter from the VAMC, dated January 20, 2011, that asked the Veteran if he forgot his appointment.  The letter was mailed to the Veteran's correct address.  He was told how he could re-schedule the appointment.  There is no indication of any response from the Veteran.

The AMC obtained treatment records from C. K. Robinson, M.D., for the period from April 2009 to January 2011.  (This was the source of records in the release provided by the Veteran in January 2011.)  The records show that the Veteran began his care with Dr. Robinson in April 2009.  The records do not relate to psychiatric care but to routine medical treatment.  The clinical entries do record his continued prescription for Paxil.  Of note is a referral for a neurological evaluation dated in November 2009.  The referral noted that the Veteran had a history of head trauma in 2006 when he fell from a ladder and a few weeks prior to the referral when he fell and struck his head against a coffee table.  It was noted that the Veteran had been experiencing episodes of memory failure.

The Veteran was seen on consultation by J. Vandersluis, M.D., in December 2009.  Dr. Vandersluis noted the episode when the Veteran fell from a ladder in 2006 and struck his head.  He said the Veteran was evaluated and treated in the emergency room and sent home.  The second episode was in May 2009 when the Veteran hit his head on the corner of a night stand.  The Veteran related that he experienced some difficulties with recall, poor concentration, forgetting of appointments or activities.  Dr. Vandersluis said the Veteran was able to function well on a daily basis.  He noted that the Veteran had retired in July 2009 and had been considered a good worker.  He said the Veteran's wife found the Veteran somewhat more irritable but otherwise without dramatic change in mood.  

Dr. Vandersluis said the mental status examination showed the Veteran as alert, cooperative and in good humor.  The Veteran had a score of 28/30 on the formal mini-mental status.  Dr. Vandersluis said he was not sure if the Veteran understood the copying task and missed on the season in orientation.  The impression was of multiple head injuries.  Dr. Vandersluis said the examination was benign but he wanted the Veteran to have a magnetic resonance imaging (MRI) study and an electroencephalogram (EEG).  The Veteran was to be seen again in 6-8 weeks.  There is a follow-up entry, dated in February 2010, which shows that the Veteran was doing well and that he felt mentally cleared and back to baseline.  He no longer had headaches.  Dr. Vandersluis said the physical examination was unchanged.  He reviewed the results of the MRI and EEG.  The assessment was status post concussion.  He said he had no need for ongoing follow-up but would see the Veteran on an as-needed basis.

The AMC issued a supplemental statement of the case (SSOC) in December 2011.  The SSOC reviewed that the AMC had notified the Veteran in December 2010 that he would be scheduled for a VA examination.  The SSOC further informed the Veteran that the Dayton VAMC had reported the Veteran as failing to report for his scheduled examination.  The January 20, 2011, letter from the VAMC was cited and it was noted that the Veteran had not responded with any reason for why he failed to report for his examination.  The medical records from Dr. Robinson were reviewed.

The transmittal letter for the SSOC informed the Veteran that he had 30 days to respond to the SSOC.  After that, his case would be returned to the Board.  The Board wrote to the Veteran to inform him that his case was now at the Board for appellate review on February 10, 2012.  As of the date of this decision, the Veteran has not submitted anything to explain his failure to report for the scheduled VA examination.

II.  Analysis

The Board notes that 38 C.F.R. § 3.655(a) (2011) provides that, when entitlement , or continued entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for the examination, action shall be taken in accordance with 38 C.F.R. § 3.655 (b), (c), as appropriate.  The subsection gives examples of good cause to include illness or hospitalization of the claimaint, death of an immediate family member, etc.  

The Board also notes that 38 C.F.R. § 3.655 (c) relates to running awards and is not applicable in this case.  However, 38 C.F.R. § 3.655(b) provides that, when a claimant fails to report for an examination scheduled in conjunction with a reopened claim for a benefit which was previously disallowed or a claim for an increase, the claim shall be denied.  (emphasis added).  

The United States Court of Appeals for Veterans Claims (Court) applied this subsection in Kyhn v. Shinseki, 24 Vet. App. 228 (2011).  There, the veteran's claim for service connection for tinnitus was reopened by the Board and remanded for a VA examination.  The claimant failed to report for the examination.  The Board adjudicated the claim on the merits.

The Court found that VA should not have adjudicated the claimant's reopened claim on the merits but should have denied the claim as required by 38 C.F.R. § 3.655(b).  He had failed to report for a VA examination, without good cause, in a reopened claim.  See Kyhn, 24 Vet. App. 240-41.

As noted, the same regulatory provision, 38 C.F.R. § 3.655(b), provides that when a claimant fails to report for an examination scheduled in conjunction with a claim for an increased rating, the claim shall be denied.  See Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005).  

The Veteran failed to report for a scheduled VA examination in January 2011.  The Veteran was put on notice that he would be scheduled for the examination by way of the letter from the AMC dated in December 2010.  The January 20, 2011, letter from the VAMC to the Veteran reminded him of his failure to report.  The SSOC of December 2011 also noted the Veteran's failure to report for his examination and that he had not provided any information or evidence as to why he did not report.

The Board remanded the case for a necessary examination.  This was because the prior VA examination did not provide a basis for any increase in the Veteran's disability rating.  The symptomatology reported and the examiner's assessment of the Veteran's mental health clearly did not support an increased rating.  Indeed, the examination report reflected nearly normal function.  The other medical evidence of record is dated years before the Veteran's current claim and/or is not supportive of any different conclusion as to the status of his disability.  Thus, the requirements of 38 C.F.R. § 3.655(a) were met.

The Board has determined that the Veteran did not have good cause for his failure to report.  He has presented no information, argument or evidence as to why he did not report.  The Board has considered the neurological evaluation from Dr. Vandersluis as a possible justification for failure to report; however, the original evaluation took place in December 2009, more than a year prior to the examination appointment in this case.  Moreover, Dr. Vandersluis reported that the Veteran had improved in his symptoms and required no further care from him in February 2010.  The remaining medical records from Dr. Robinson do not reflect the Veteran as missing any appointments with that office due to any medical condition.  Thus, the Board can only conclude that there is no good cause for the Veteran's failure to report for his scheduled VA examination in January 2011.

The presumption of regularity is applicable in this case.  The VAMC is presumed to have provided notice to the Veteran of his appointment.  There is a letter from the VAMC of record to the Veteran's correct address that inquired if he had forgotten about the appointment.  There is no indication of any type of a response from the Veteran to the VAMC or the AMC.  "There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties'.  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)."  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (Ashley II).  However, "[t]he presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary".  Ashley II, 2 Vet. App. at 309 (citing Rosler v. Derwinski, 1 Vet. App. 241, 242 (1991)); see also YT v. Brown, 9 Vet. App. 195, 199 (1996); Mindenhall, 7 Vet. App. at 274.

The Veteran has submitted no evidence to rebut the finding that he was notified of the examination.  Moreover, the AMC letter of December 2010 advised him that he would be scheduled for the examination and also advised him of the possible effect should he fail to report for the examination without good cause.

Thus, given that the Veteran failed to report for his scheduled examination, without good cause, following the remand of December 2010, his claim for an increased rating must be denied.

ORDER

Entitlement to a disability rating in excess of 30 percent for service-connected depressive reaction is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


